Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 11 of April 2022.
Claims 1, 11, 16, 18, and 20 have been amended.
Claims 2, 5, 12, and 15 have been cancelled.
Claims 21-22 have been added.
Claims 1, 3-4, 6-11, 13-14, and 16-22 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claimed invention now explicitly provides for generating anonymous synthetic ride requests including sources and destinations that mimic real ride requests, retaining their statistical distribution, where point of interest and historical data is unavailable or limited, such as when unusual hypothetical scenarios are explored, and this is a concrete technical problem in the art that has been inadequately addressed to date because this goes beyond abstract mathematical concepts or simple mental calculations, and far more than generic computer components are used to implement the claimed invention.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Examiner notes that "the encoder-feeder network" and "a convolutional neural network that performs machine language processing" is nothing more than apply the abstract idea with generic computer components, and also this is a merely a general link to a technology, namely a generic computer environment implementing a CNN.
35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103 obviousness rejection, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. Applicant asserts that neither Yu nor Rossi disclose, teach, or fairly suggest either generating synthetic ride requests that are provided with learned source and destination embeddings using an encoder/decoder system that is trained on actual map images and point-of-interest vector data or comparing these synthetic ride requests to real ride requests using a discriminator utilizing multi-layer perceptron steps and a conditional temporal vector.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Yu et. al. (NPL “Extracting and Predicting Taxi Hotspots in Spatiotemporal Dimensions Using Conditional Generative Adversarial Neural Networks”), Rossi et. al. (of NPL “Modelling Taxi Drivers’ Behaviour for the Next Destination Prediction”), and Rinckes et. al. (US 9264857).
Yu teaches an integration of clustering models and deep learning approaches that can learn and extract the networkwide taxi hotspots in both temporal and spatial dimensions, where a density based spatiotemporal clustering algorithm with noise (DBSTCAN) was established to extract the historical taxi hotspots, which changed with time, a conditional generative adversarial network with long short-term memory structure (LSTM-CGAN) model was proposed for taxi hotspot prediction, which is capable of capturing the spatial and temporal variations of taxi hotspots simultaneously. Specifically, the DBSTCAN was applied to process the large-scaled geo-coded taxi pickup data into time-varying historical hotspot information. The proposed LSTM-CGAN model was then trained by the network-wide hotspot data. 
Rossi teaches how to model taxi drivers’ behavior and geographical information for an interesting and challenging task: the next destination prediction in a taxi journey.  Predicting the next location is a well-studied problem in human mobility, which finds several applications in real-world scenarios, from optimizing the efficiency of electronic dispatching systems to predicting and reducing the traffic jam. This task is normally modeled as a multiclass classification problem, where the goal is to select, among a set of already known locations, the next taxi destination. We present a Recurrent Neural Network (RNN) approach that models the taxi drivers’ behavior and encodes the semantics of visited locations by using geographical information from Location-Based Social Networks (LBSNs). In particular, the RNNs are trained to predict the exact coordinates of the next destination, overcoming the problem of producing, in output, a limited set of locations, seen during the training phase. 
Rinckes teaches a computer-implemented method for providing a compact code for a geographic location. The computer-implemented method includes accessing, by one or more computing devices, a position coordinate for the geographic location. The position coordinate includes a latitude coordinate and a longitude coordinate. The method can further include converting, by the one or more computing devices, the latitude coordinate to a first character string using a base conversion. The first character string has fewer characters than the latitude coordinate. The method can further include converting, by the one or more computing devices, the longitude coordinate to a second character string using the base conversion. The second character string has fewer characters than the longitude coordinate. The method can further include interleaving, by the one or more computing devices, the first character string and the second character string to generate a compact code for the geographic location. 
None of the above prior art explicitly teaches " wherein the synthetic source and destination ride-request geolocations are anonymized and retain a statistical distribution of the plurality of real ride- requests” or “utilizing the synthetic source and destination ride-request geolocations as data in a transportation model when it is determined that adequate historical source and destination ride- request geolocations are not available” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 3-4, 6-11, 13-14, and 16-22  are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-11, 13-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 20 recites “…mapping spatial information from map images to a low-dimensional dense representation, with source and destination ride-request geolocations represented by respective embeddings instead of latitude and longitude prior to decoding and latitude and longitude after decoding, wherein an encoder of the encoder-decoder network feeds map data for neighboring tiles to a convolutional neural network that performs machine language processing with a point-of-interest vector to provide location embeddings and the decoder translates the location embeddings to provide associated latitudes and longitudes; …for providing a generative adversarial network operable for: using the location embeddings and the associated latitudes and longitudes from the encoder-decoder network, learning the spatial-temporal distribution of a plurality of real ride-requests; generating synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests, wherein the synthetic source and destination ride-request geolocations are anonymized and retain a statistical distribution of the plurality of real ride-requests; wherein the synthetic source and destination ride-request geolocations are generated by inputting a conditional temporal vector and a noise vector to a generator of the generative adversarial network, wherein the generator performs multi-layer perceptron steps to generate the synthetic source and destination ride-request geolocations; determining a real or fake output feedback utilizing a discriminator of the generative adversarial network that also performs multi-layer perceptron steps using the synthetic source and destination ride-request geolocations, an array of input ride requests, and the conditional temporal vector; and  utilizing the synthetic source and destination ride-request geolocations as data in a transportation model when it is determined that adequate historical source and destination ride-request geolocations are not available”.  Claims 1 and 11 recite similar limitations as claim 20 and therefore they recite an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” as seen on the various formulas disclosed at least on ¶23-28 and 33-35 of the specification as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 3-4, 6-10, 13-14, 16-19, and 21-22 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 11, and 20 recite additional elements “a memory” storing instructions executed by “a processor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory” storing instructions executed by “a processor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶9, 46 “In another exemplary embodiment, the present disclosure provides a non-transitory computer-readable medium for generating realistic synthetic ride-requests associated with a mobility or transportation service stored in a memory and executed by a processor to perform the steps including: using a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; and, using the generative adversarial network and based on the learning step, generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests. The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including an integrated circuit (IC) or a set of ICs (e.g., a chip set). Various components, modules, or units are described in this disclosure to emphasize functional aspects of devices configured to perform the disclosed techniques, but do not necessarily require realization by different hardware units”. 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 11, and 20 do not recite any additional elements beyond the abstract idea.
Claims 3-4, 6-10, 13-14, 16-19, and 21-22 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        07/14/2022